No.    13080

          I N THE SUPREME COURT OF THE STATE OF M N A A
                                                 OTN




THE STATE OF M N A A ACTING BY AND
              OTN
THROUGH THE DEPARTMENT O HIGHWAYS
                        F
OF THE STATE O MONTANA,
              F

                               P l a i n t i f f and Respondent,



CLYDE SCHRECKENDGUST , J R .
a /k /a CLYDE SCHRECKENDGUST ,

                               Defendant and A p p e l l a n t .



A p p e a l from:    9 i s t r i c t Court of t h e F o u r t h J u d i c i a l D i s t r i c t ,
                     Honorable        Edward D u s s a u l t , Judge p r e s i d i n g .

Counsel of Record:

       For Appellant :

              Tipp and Hoven, M i s s o u l a , Montana
              Qouglas S k j e l s e t a r g u e d , M i s s o u l a , Montana



              D a n i e l J. S u l l i v a n and James Beck, Helena, Montana
              James Beck a r g u e d , Helena, Montana

                                              - - -        -




                                                  Submitted:         A p r i l 20, 1976

                                                      Decided :
               ;!   ,'   310
Filed:
Hon. M. James S o r t e , D i s t r i c t Judge, s i t t i n g f o r M r . Chief
J u s t i c e James T . H a r r i s o n , d e l i v e r e d t h e Opinion of t h e Court:


          The s t a t e of Montana by and through t h e department

o i highways, brought condemnation proceedings i n t h e d i s t r i c t

c o u r t , R a v a l l i County, a g a i n s t Clyde Schreckendgust f o r two

p a r c e l s of land.       Defendant answered and counterclaimed a s k i n g

f o r damages i n t h e sum of $125,250.                 A commission h e a r i n g r e s u l t e d

i n an award of $62,356.              An a p p e a l by t h e s t a t e of Montana t o

t h e d i s t r i c t c o u r t r e s u l t e d i n a j u r y v e r d i c t of $29,600 and

defendant appealed t o t h i s Court.

          Involved i s condemnation of 9.6 a c r e s o u t of a t r a c t of

land o f 24.14 a c r e s r e f e r r e d t o a s p a r c e l 6 , which l i e s n e a r

F l o r e n c e , Montana.     The 24.14 a c r e s had been surveyed and p l a t t e d

i n t o l o t s i n 1967 b u t t h e p l a t was never f i l e d .          Immediately

a d j a c e n t t o t h e 24.14 a c r e t r a c t was a n o t h e r t r a c t owned by

d e f e n d a n t ' s c o r p o r a t i o n and known a s F o r e s t View E s t a t e s , Unit 1,

which had been p l a t t e d and a l s o f i l e d .

          A t t h e south end of t h e 24.14 a c r e p a r c e l t h e r e was a n o t h e r

p a r c e l of land owned by defendant and condemned i n t h i s a c t i o n ,

c o n t a i n i n g 1.6 a c r e s of land r e f e r r e d t o a s p a r c e l 5.     The s t a t e ' s

a t t o r n e y s e n t e r e d i n t o a s t i p u l a t i o n w i t h defendant t h a t provided

t h e v a l u e of t h e 1 . 6 a c r e s ( p a r c e l 5) would be computed by

m u l t i p l y i n g p e r a c r e a g e p r i c e determined i n p a r c e l 6 and adding

an increment of $1,000 f o r s i z e .

          Defendant a l l e g e s t h e t r i a l c o u r t e r r e d i n two r e s p e c t s :

           (1)    The c o u r t d i d n o t allow d e f e n d a n t ' s a p p r a i s e r s t o

t e s t i f y on v a l u e of t h e condemned l o t s compared t o p l a t t e d sub-

d i v i s i o n property.
       (2)   The court erred in refusing to allow defendant

to introduce a value, on either direct testimony of his appraiser,

or cross-examination of the state's expert, of comparable commer-
cial sales of property.

       With reference to the first alleged error, the record

discloses defendant called two appraisal witnesses, Charles Fricke

and Roy Rodenberger.    Fricke testified that he based his opinion

of value on the basis of building sites and was permitted, over

objection, to state that in his opinion the per acre value of

the land was $10,500.

       Defendant's other appraisal witness Roy Rodenberger,

was allowed to testify as to value of the 9.6 acres for the

highest and best use as residential sites and subdivision.

However, the district court would not permit him to use comparable

sales located in an existing subdivision because the property

sought to be condemned was not in an existing subdivision.     In

the refusal to allow testimony of comparable sales in an existing
subdivision, we note the court did not restrict the witness'
testimony on a per acre value of the land. He testified, as he
did in a deposition prior to trial, that the highest and best

use of the property was "residential sales or lots" and based

upon that concluded the land's value was $6,867 per acre.

       Consequently,appraiser Fricke was permitted to testify
as to the land's value for building sites at $10,500 per acre

and appraiser Rodenberger was permitted to testify to the same
value of $6,867 per acre for "residential sales or lots" as
stated in his deposition prior to trial.

      The general rule is that the admission of evidence of
comparable sales is within the discretion of the district court

and will not be reversed unless there was manifest abuse of that

discretion.     In United States v. 55.22 Acres of Land, Etc., Yakima

Co., Wash., 411 F.2d 432, 434, the Ninth Circuit Court of Appeals

stated the rule thusly:

       "It follows that when evidence pertaining to an
       assertedly comparable sale is tendered, and
       objection is made thereto, a preliminary question
       of admissibility is presented. The determination
       of that question calls for an exercise of a sound
       discretion by the trial court, and the ruling thereon
       is reviewable only for an abuse of discretion.
       United States v. Eden Memorial Park Association,
       9 Cir., 350 F.2d 933, 935."
                          ~ ' S L
See: United States v. &,        442 F.2d 1325 (1971).

       The Illinois Supreme Court, in City of Chicago v. Blanton,

15 I11.2d 198, 154 N.E.2d 242,244,245, considered the exclusion

of an alleged comparable sale by the trial court.       In affirming

that court's ruling, it held:

       "* * * No general rule can be laid down regarding
       the degree of similarity which must exist between
       property sold and that condemned in order to make
       evidence of such sale proper. Since no two pieces
       of real estate are exactly alike and since economic
       influences are constantly changing, the admission
       of such proof rests largely in the discretion of the
       trial court, and its decision will be reversed only
       where such discretion has been clearly abused."

See: Salt Lake County v. Kazura, 22 Utah 2d 313, 452 P.2d 869;

State v. Rowley, 74 Wash.2d 328, 444 P.2d 695; Adams v. City of
Atlanta, 122 Ga.App. 662, 178 S.E.2d 291; Nystrom v. State, 80
S.D. 58, 119 N.W.2d   123; H.E. Fletcher Co. v. Commonwealth, 350
Mass. 316, 214 N.E.2d 721; Nonni v. Commonwealth, 356 Mass. 264,
249 N.E.2d 644.
       The general rule is that evidence of sales may be intro-

duced as long as they are truly comparable. This Court, in State

Highway Comm'n v. Churchwell, 146 Mont. 52,60, 403 P.2d 751, said:
           "* * *       Concerning t h e admission of evidence,
           e i t h e r of v a l u e b e f o r e o r a f t e r t h e t a k i n g , t h e
           problem i s one of c o m p a r a b i l i t y o r s i m i l a r i t y .
           I n t h i s case a s h e r e i n a f t e r pointed out the
           f a c t s do n o t make a c a s e f o r s i m i l a r i t y o r com-
           p a r a b i l i t y . See Vol. 85 A.L.R.2d, pages 130 t o
           163 . I '

I n Churchwell t h i s Court acknowledged t h a t p l a t t e d land was

n o t comparable t o raw l a n d :

           "The Sprunger p r o p e r t y was an a c r e a g e s a l e a s
           against the appellants' allegation t h a t t h e i r s
           was p l a t t e d land."

This follows t h e g e n e r a l r u l e t h a t s a l e s of p l a t t e d l a n d should


n o t be used t o v a l u e l a n d t h a t i s u n p l a t t e d , e s p e c i a l l y i n s i t u a -


t i o n s were t h e r e i s evidence of s a l e s of u n p l a t t e d land i n t h e


area.


           I n Waukegan Park D i s t . v . F i r s t N a t i o n a l Bank of Lake


F o r e s t , 22 I11.2d 238, 174 N.E.2d               824,827, t h e I l l i n o i s Supreme


Court h e l d t h e t r i a l c o u r t p r o p e r l y s t r u c k t h e testimony of t h e


landowner's a p p r a i s e r because he r e f e r r e d t o s a l e s i n s u b d i v i s i o n s


and s a i d :

           If*   **      There was no e r r o r i n s t r i k i n g t h e t e s t i -
           mony. The p r o p e r t y involved i n t h e p r e s e n t pro-
           ceedings i s a c r e a g e p r o p e r t y which i s unsubdivided.
           The testimony sought t o be i n t r o d u c e d r e l a t e d t o
           p r o p e r t y which had been subdivided i n t o l o t s . . I t
           is well established t h a t the l a t t e r is not similar t o
           unsubdivided o r a c r e p r o p e r t y and t h a t t h e p r i c e of
           such l o t s i s n o t r e l e v a n t i n f i x i n g t h e v a l u e of
           p r o p e r t y such a s t h a t i n t h e c a s e s a t bar."

           S t a t e Road Commission v. Ferguson, 148 W.Vir.742,                          137

S.E.2d     206, 211, involved t h e condemnation of 10.22 a c r e s of

land f o r highway purposes.                During t h e t r i a l of         the case t h e
t r i a l c o u r t p e ~ m i t t e da w i t n e s s t o t e s t i f y a s t o t h e p r i c e s

of l o t s i n an e x i s t i n g s u b d i v i s i o n .     The West V i r g i n i a Supreme

Court h e l d t h i s was e r r o r , n o t i n g :

           "      **       I n t h e i n s t a n t c a s e , M r . Canterbury t e s t i -
           f i e d about a l o t which was s o l d from an e x i s t i n g sub-
           d i v i s i o n . The p r o p e r t y involved i n th& proceeding i s
           a t r a c t of land of approximately e l e v e n a c r e s . There
           i s no s i m i l a r i t y whatever between t h e two. I f t h i s
           evidence were allowed t h e j u r y would be r e q u i r e d t o
           i n v e s t i g a t e c o l l a t e r a l i s s u e s , such a s t h e many items
           of c o s t which n e c e s s a r i l y would be i n c u r r e d t o c o n v e r t
           t h e s u b j e c t p r o p e r t y i n t o l o t s . T h i s could l e a d o n l y
           t o c o n f u s i o n and c a u s e t h e j u r y t o engage i n s p e c u l a -
           t i o n and c o n j e c t u r e .



           1I
             P e r t i n e n t t o t h e i n s t a n t proceeding, many c o u r t s
           have h e l d t h a t evidence of t h e v a l u e of p l a t t e d o r
           subdivided land i s n o t a d m i s s i b l e t o prove t h e v a l u e
           of a c r e o r u n p l a t t e d p r o p e r t y . Holding such evidence
           i n a d m i s s i b l e , t h e C o u r t , i n C i t y o i Chicago v. Pridmore,
           e t a l . , 12 I11.2d 447, 147 N.E.2d 54, commented a s
           f o l l o w s : ' T h i s c o u r t h a s c o n s i s t e n t l y h e l d t h a t pro-
           p e r t y which h a s been subdivided i n t o l o t s i s n o t
           s i m i l a r t o o r s i m i l a r l y c o n d i t i o n e d a s unsubdivided o r
           a c r e p r o p e r t y . ' See Annotation, 85 A.L.R. 2d 110, a t
           p . 139, e t s e q . , and c a s e s c i t e d t h e r e i n . 11

           The Colorado Supreme Court, i n Department of Highways v .

S c h u l h o f f , 167 Col. 72, 445 P.2d 402,407, c o n s i d e r e d t h e admiss-

i b i l i t y of l o t s a l e s i n an eminent domain a c t i o n where t h e pro-

p e r t y sought t o be condemned was n o t subdivided.                            In t h a t case

t h e c o u r t r e f u s e d t o admit evidence of such s a l e s .                 The land-

owner, on c r o s s a p p e a l , urged t h i s a s e r r o r .              The Supreme Court

a f f i r m e d t h e r u l i n g of t h e t r i a l c o u r t , h o l d i n g :

           " I n p a s s i n g on t h e degree of c o m p a r a b i l i t y of the
           s a l e s which t h e S c h u l h o f f s attempted t o i n t r o d u c e
           i n t o evidence t o P a r c e l No. 320, t h e t r i a l c o u r t
           correctly ruled:

           "'* * *         t h e Court does n o t c o n s i d e r p l a t t e d sub-
           d i v i s i o n s , which l i k e l y have s t r e e t s , p o s s i b l y
           a l l e y s and c u r b s and g u t t e r s , paved s t r e e t s ,
           u t i l i t i e s , g r a d i n g and o t h e r m a t t e r which a r e u s u a l l y
           i n s u b d i v i s i o n s , comparable t o t h e p r o p e r t y i n q u e s t i o n
           i n t h i s c a s e , and t h e r e f o r e r e f u s e s t o permit
           testimony a s t o t h e v a l u e of t h e s e l o t s , even
           though they a r e c a l l e d comparable l o t s .



           "I*   **       t h e r e a r e s o many elements i n s u b d i v i s i o n s
           t h a t a r e n ' t i n unimproved p r o p e r t y t h a t i t i s
           d i f f i c u l t t o e v a l u a t e o r compare t h e two. '

          "The a u t h o r i t i e s support t h e t r i a l c o u r t ' s r u l i n g .
          W quote w i t h approval t h e following language of
            e
          t h e c o u r t i n S t a t e Roads Commission v . Wood, 207
          Md. 369, 114 A.2d 636, apropos of t h e g e n e r a l r u l e :

           "'*   * *he v i c e i n comparing subdivided land and
           unsubdivided land l i e s i n t h e f a c t t h a t t h e comparison
           i s between a wholesale and a r e t a i l p r i c e f o r t h e p r i c e
           of t h e p l a t t e d l o t s i n c l u d e s t h e expense of subdividing
           and t h e promotional and s a l e s c o s t s of moving t h e
           individual l o t s .      **     *' [ C i t i n g c a s e s ] . "
This r u l e was r e a f f i r m e d by t h e Colorado Supreme Court i n

Board of County Com'rs v . V a i l A s s o c i a t e s , L t d . , l 7 1 Co1.381,



          Here, t h e t r a n s c r i p t r e v e a l s t h e r e was testimony a t t h e

t r i a l of comparable s a l e s of undivided p r o p e r t y i n t h e a r e a of

t h e condemned land.           The t r i a l c o u r t concluded t h e land i n q u e s t i o n

was n o t subdivided inasmuch a s t h e p l a t had never been f i l e d .

Defendant by n o t f i l i n g t h e s u b d i v i s i o n p l a t , obtained some

advantages i n r e g a r d t o t a x e s on t h e p r o p e r t y and t h e non-dedication

of such land t o t h e p u b l i c .

           Lot s a l e s i n an e s t a b l i s h e d s u b d i v i s i o n recognize and t a k e

i n t o account t h e s e f a c t o r s :        t h e c o s t of u t i l i t i e s f u r n i s h e d

w i t h t h e l o t s , such a s g a s , e l e c t r i c i t y , w a t e r , sewer and r o a d s ,

e i t h e r paved o r unpaved; ( 2 ) c o s t of land a c q u i s i t i o n , p l a t t i n g

and p r o f i t t o t h e s u b d i v i d e r ; ( 3 ) s e l l i n g expenses such a s com-

missions and a d v e r t i s i n g , and f o r hold-expenses such a s t a x e s ,

and i n t e r e s t c o s t s on t h e unsold land.
        These costs have - been incurred by the person who has
                         not

not filed the subdivision plat and consequently the land in

question in this case was not comparable to platted lots and

the trial court did not abuse its discretion.

        With reference to the alleged second error, a reading of
the transcript does not sustain the argument that the defendant
was prevented from introducing the evidence on either direct

testimony or on cross-examination of the state's experts concerning

the sale of comparable commercial property.   A reading of the
transcript indicates the court did not restrict the cross-examina-

tion.

        The only objection to any cross-examination was when

defendant attempted to question a witness for the state about

the sale from defendant to Bell McCall Company. The witness

testified he did not know the answer to the question. Defendant

then attempted to premise the question with the answer he wanted

from the witness. An objection was made to this on the ground

that the witness stated that he did not know the purchase price

and the court sustained the objection.   It is clear that counsel

cannot put an answer into evidence through the guise of asking
another question with the answer as a premise.   In any event
the question was withdrawn by defendant.

        The state made no objection to the cross-examination of the
state's second appraisal witness and consequently the court did
not restrict the cross-examination of the state's witnesses by
defendant.
        Defendant also alleges the court refused in his direct

examination to allow him to place a dollar value concerning

sales of commercial property.   The question here is whether or not

the trial court abused its discretion in its ruling.
           A t t h e t r i a l Rodenberger was c a l l e d t o t h e s t a n d and

t e s t i f i e d , a s he d i d i n h i s d e p o s i t i o n p r i o r t o t r i a l , t h a t

t h e land had a h i g h e s t and b e s t u s e f o r " r e s i d e n t i a l s i t e s

and s u b d i v i s i o n   ."
           Defendant a l s o attempted t o i n t r o d u c e evidence of a s a l e

of . 2 8 a c r e s t o B e l l McCall Company.                The c o u r t r u l e d t h a t t h i s

s a l e was covered by a s t i p u l a t i o n p r e v i o u s l y e n t e r e d i n t o by

t h e p a r t i e s and t h e testimony was improper.                    Defendant made an

offer      of proof which was denied by t h e c o u r t , and t h e c o u r t gave

an a d d i t i o n a l r e a s o n , t h e f a c t t h a t t h e s a l e was f o r commercial

purposes a s Rodenberger had t e s t i f i e d t h a t t h e h i g h e s t and b e s t u s e

o f t h e land was f o r r e s i d e n t i a l s i t e s .       The w i t n e s s was allowed

t o t e s t i f y t h a t i n h i s o p i n i o n t h e land was worth $6,867 p e r a c r e .

           The following day t h e w i t n e s s Rodenberger attempted t o

t e s t i f y t h a t he was now of t h e o p i n i o n t h a t t h e p r o p e r t y had t h e

h i g h e s t and b e s t use f o r r e s i d e n t i a l a n d / o r c o m e r c i a l .   The

s t a t e o b j e c t e d on t h e ground t h a t no p r o p e r foundation had been

provided and s u r p r i s e , because of h i s p r e v i o u s d e p o s i t i o n and

testimony.         The o b j e c t i o n was s u s t a i n e d by t h e t r i a l c o u r t .

Defendant made a n o t h e r o f f e r of proof which was denied.

           The s t a t e made a motion i n l i m i n e p r i o r t o t r i a l r e -

q u e s t i n g an o r d e r p r o h i b i t i n g defendant o r h i s a t t o r n e y o r

w i t n e s s e s from making any r e f e r e n c e t o t h e v a l u e of a t r a c t of

land d e s c r i b e d i n t h e complaint a s p a r c e l 5 , which i n c l u d e d t h e

B e l l McCall Company p r o p e r t y .          The motion was n o t r e s i s t e d by

defendant.

           Moreover, t h e B e l l McCall Company s a l e involved .28 a c r e s

a s compared w i t h 24.14 a c r e s i n t h e p a r c e l d e s c r i b e d a s p a r c e l 6
i n t h i s case.     They a r e not comparable i n s i z e .           The s t a t e ' s

witnesses t e s t i f i e d t h e property was not comparable because

i t was p r o j e c t influenced, i t was too small and i t was a s e r v i c e

station sale.         There was no e r r o r i n t h e c o u r t ' s r u l i n g .

          I n Montana Power Company v. Wolfe,                        Mont   .        Y



545 P.2d 674, 33 St.Rep. 172, 174, t h i s Court s a i d :

          "*   * * Yet       it i s well established t h a t appellate
          review of comparable s a l e evidence admitted by t h e
          d i s t r i c t c o u r t i s limited. 5 Nichols on Eminent
          Domain, 5 21.31, pp. 21-54 t o 21-59, s t a t e s :

                    " ' S i m i l a r i t y does not mean i d e n t i c a l , b u t
          having a resemblance. Obviously, no two p r o p e r t i e s
          can be e x a c t l y a l i k e , and no g e n e r a l r u l e can be
          l a i d down regarding t h e degree of s i m i l a r i t y t h a t
          must e x i s t t o make such evidence admissible. It
          must n e c e s s a r i l y vary with t h e circumstances of
          each p a r t i c u l a r case. Whether t h e p r o p e r t i e s a r e
          s u f f i c i e n t l y s i m i l a r t o have some bearing on t h e
          value under c o n s i d e r a t i o n , and t o be of any a i d
          t o t h e j u r y , must n e c e s s a r i l y r e s t l a r g e l y i n t h e
          sound d i s c r e t i o n of t h e t r i a l c o u r t , which w i l l
          n o t be i n t e r f e r e d with unless abused. The exact
          l i m i t s , e i t h e r of s i m i l a r i t y o r d i f f e r e n c e , o r of
          nearness o r remoteness i n p o i n t of time, i s d i f f i -
          c u l t , i f n o t impossible, t o p r e s c r i b e by any a r b i t r a r y
          r u l e , but must t o a l a r g e e x t e n t depend on t h e loca-
          t i o n and t h e c h a r a c t e r of t h e property and t h e c i r -
          cumstance of t h e case. It i s t o be considered with
          reference t o t h e l i g h t thrown on t h e i s s u e , and
          n o t a s a mere method of r a i s i n g a l e g a l puzzle. "'

          F i n a l l y , t h e v e r d i c t of t h e j u r y i n t h i s case i s not out

of proportion t o t h e i n j u r y t o defendant.             This Court has followed

t h e r u l e t h a t i n eminent domain proceedings t h e j u r y v e r d i c t w i l l

n o t be d i s t u r b e d on appeal unless i t i s out of proportion t o t h e

i n j u r y done.   S t a t e Highway Commission v. Manry, 143 Mont. 382,



          The judgment of t h e d i s t r i c t c o u r t i s affirmed.




                                                   D i s t r i c t Judge, s i t t i n g f o r
                                                   M r . Chief J u s t i c e James T .
                                                   Harrison.
We Concur:




   Justices.